PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10665875 
Issue Date:  5/26/2020
Appl No.: 15/836,740
Filed: 8 Dec 2017
For:  PATH CONTROL CONCEPT
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed 4/21/2021 to correct inventorship under 37 CFR 1.324.

The petition is granted.

The patented file is being forwarded to Certificates of Correction Branch for issuance of a certificate naming only the actual inventor or inventors.


_______________________
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724                                                                                                                                                                                                        
Supervisory Patent Examiner
Art Unit 1724
Technology Center 1700


SNELL & WILMER LLP (OC)
600 ANTON BOULEVARD
SUITE 1400
COSTA MESA, CA 92626